Citation Nr: 0406862	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  99-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (hereafter the RO) in Fargo, North 
Dakota.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (CAVC) from an October 18, 2000 
Board decision that denied the matter at issue.  The CAVC 
order in July 2001 vacated the Board's October 2000 decision 
and remanded the matter to the Board for another decision, 
taking into consideration matters raised in its order.  After 
considering additional evidence and argument, the Board 
denied the appeal in a decision issued on November 19, 2002. 

The veteran then brought an appeal to the CAVC from the 
November 2002 Board decision.  The CAVC issued an order in 
July 2003 vacating the November 2002 Board decision and 
remanding the matter to the Board for readjudication 
consistent with the motion.  The Board sent a letter to the 
veteran's attorney in October 2003 that afforded an 
opportunity to submit additional evidence and/or argument.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The CAVC has consistently held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and § 3.159(b), as recently amended, requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  In the Joint Motion in July 2003, the parties 
concluded that the letter the Board issued in October 2002 to 
comply with VCAA notice obligations did not adequately 
describe the evidence necessary to substantiate the claim nor 
specifically indicate which evidence VA would seek to obtain 
and which evidence the appellant was required to obtain.  

As noted previously the Board issued the VCAA development 
letter to the veteran in October 2002 to comply with the July 
2001 CAVC order.  However, prior to the July 2003 CAVC 
remand, the decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), decided May 1, 2003, held invalid 38 C.F.R. 
§ 19.9(a)(ii), the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA.  Thus, the 
Board may no longer cure directly the defect in the VCAA 
notice it had provided in this case.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  Such notice 
shall adequately describe for the 
appellant the evidence necessary to 
substantiate his claim of service 
connection for major depression and 
specifically indicate which evidence VA 
would seek to obtain and which evidence 
the appellant is required to obtain.  The 
notice shall also request that the 
appellant provide any evidence in his 
possession that pertains to the claim.  
The notice shall advise the appellant of 
applicable time limitations within which 
to submit any evidence.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159 and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  Once additional evidence is obtained 
pursuant to the aforementioned 
instructions, or additional development 
undertaken in light of the appellant's 
response, the claim should be 
readjudicated based on all the evidence 
of record.  If the benefit sought remains 
denied the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The purpose of this remand is to insure the veteran is 
afforded due process.  The Board intimates no opinion as to 
the disposition of this claim.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



